Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (U.S. Patent 4,936,670).
Yoo discloses an emerging side/rear view mirror apparatus comprising a housing (10);  a 
track (16, 19); a shuttle (11-13, 16-18 and 32); a mirror (31, 37), a processing unit (the switches and the associated vehicle circuit therefore for controlling the position and angle of the mirror), see column, 4, lines 15-22; a power source (the battery of a vehicle), see column 4, lines 15-22;  the housing comprising a mirror cavity portion (see Fig.6), and a mirror opening (see figures 1-6); the mirror cavity portion being positioned adjacent to the mirror opening (see Fig. 6); the track being positioned within the mirror cavity portion and the mirror opening (see figures 2-6); the track traversing from the mirror cavity portion to the mirror opening (see figures 2-6);  the shuttle being slidably engaged to the track (see figures 2-6); the mirror being connected adjacent to the shuttle (see figures 2-6); the processing unit being operatively connected to the shuttle (see column 4, lines 15-22), wherein the processing unit is configured to move the shuttle along the track between a deployed position and a retracted position (see figures 2-6 along with column 1, .
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (U.S. Patent 4,936,670).
	Yoo discloses all of the subject matter claimed, note the above explanation, except for a plurality of proximity sensors being positioned adjacent to the mirror; and being electronically connected to the processing unit.
	The examiner takes Official Notice that it is well known to use and employ a plurality of proximity sensors positioned adjacent to the mirror; and electronically connected to a processing unit in the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror and/or vehicle and the processing unit of Yoo to include a plurality of proximity sensors, as commonly used and employed in the mirror art, in order to protect the mirror apparatus from potential damage by a collision with an approaching object.
6.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmission being operatively connected to the shuttle motor, the plurality of pulleys being operatively connected to the transmission and each of the pulleys being rotatably engaged with the track must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
8. 	U.S. Patent 6,204,753 to Schenk et al and U.S. Patent 7,517,099 to Hannah each teach it is well known to use a plurality of proximity sensors in combination with a mirror and/or vehicle and a processing unit in order to protect a mirror apparatus from potential damage by a collision with an approaching object.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

RDS
June 04, 2021
/RICKY D SHAFER/Primary Examiner, Art Unit 2872